REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., JP 2006-073382) discloses an X-ray generator (title) comprising: an X-ray tube (27) configured to generate X-rays; an X-ray tube accommodation portion (29) which accommodates at least a part of the X-ray tube (27) and enclosing an insulating liquid (31); a surrounding portion (3) surrounding the X-ray tube accommodation portion (29) when viewed in a tube axis direction of the X-ray tube (fig. 6); an air flow generation unit (55) configured to circulate gas inside a surrounding space (figs. 1-2 and 5-6) defined between the X-ray tube accommodation portion (29) and the surrounding portion (3). The prior art (e.g., US 2008/0187106) also discloses an X-ray shielding portion made of a material having a higher X-ray shielding ability (par. 37: lead lining) than the X-ray tube accommodation portion (par. 42: glass/metal x-ray tube) and the surrounding portion (par. 37: aluminum housing 112), and provided on an inner surface or an outer surface of the surrounding portion (par. 37: housing 112 lined with lead).
However, the prior art fails to disclose or fairly suggest an X-ray generator including: an accommodation portion which defines an accommodation space accommodating the air flow generation unit, wherein the accommodation portion has a partition wall which extends in a direction intersecting the tube axis direction of the X-ray tube, and wherein an opening portion causing the accommodation space and the surrounding space to communicate with each other is provided in the partition wall, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884